      Case 2:20-cv-04694-E Document 19 Filed 01/19/21 Page 1 of 1 Page ID #:591



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   ELLEN D. O.,                      )     NO. CV 20-4694-E
                                       )
12                   Plaintiff,        )
                                       )
13        v.                           )           JUDGMENT
                                       )
14   ANDREW SAUL, Commissioner of      )
     Social Security,                  )
15                                     )
                     Defendant.        )
16                                     )
                                       )
17

18        IT IS HEREBY ADJUDGED that Defendant’s motion for summary
19   judgment is granted and judgment is entered in favor of Defendant.
20

21             DATED: January 19, 2021.
22

23                                                  /s/
                                                CHARLES F. EICK
24                                      UNITED STATES MAGISTRATE JUDGE
25

26

27

28
